Title: William Prichard to Thomas Jefferson, 14 January 1811
From: Prichard, William
To: Jefferson, Thomas


          
            Sir
            Richmond 14th Jany 1811
          
           Your kind letter of the 6th Ult I duly received and since then, I have been favor’d with one from Mrs L. R Bailey on the subject of her Literary property mentioned in yours. With a great degree of Anxiety I have daily looked and enquired for the Boxes you so kindly ordered to be forwarded, care of Messrs Gibson & Jefferson and to my address, but unfortunately the said Boxes have never yet come to hands of those Gentlemen or mine— This good Sir is one reason of my troubling you with this letter, secondly the great and daily enquiry among the Members of our Legislature for the Parliamentary Manuel of which Work there is not a Copy here to be had—     Mr H Banks of this City requested me to forward you one of each his Pamphlets on Banks, & Banking business which I now take the liberty of addressing & forwarding to you I have likewise taken the freedom of enclosing With them two Proposals, one for Pinkertons Atlas and one for the 6th Vol or a continuation to Russells Modern Europe—
          
            With real devotion & Sincere Respect I am Sir Your Obt. hble Servt
            
 Wm Prichard.
          
        